Exhibit 10.1
InterCloud Systems, Inc.
1030 Broad Street
Suite 102
Shrewsbury, NJ 07702
(561) 988-1988


 
May 30th, 2014
 
Gentlemen:


Reference is made to the INTEREST PURCHASE AGREEMENT, dated as of March 19, 2014
(the “Agreement”), made and entered into by and among VAULTLOGIX, LLC, a
Delaware limited liability company (“VL”), DATA PROTECTION SERVICES, LLC, a
Delaware limited liability company (“DPS”), U.S. DATA SECURITY ACQUISITION, LLC,
a Delaware limited liability company (“USDSA”, and together with VL and DPS, the
“Company”), LONDON BAY – VL ACQUISITION COMPANY, LLC, a Delaware limited
liability company (“Holding Company”), TIER 1 SOLUTIONS, INC. (“Tier 1”, and
together with Holding Company, the “Sellers”) and INTERCLOUD SYSTEMS, INC., a
Delaware corporation (“Buyer”). Terms used herein and not otherwise defined
shall have the meanings set forth in the Agreement.
 
This letter will confirm our understanding and agreement that the Agreement
shall be hereby amended such that the Final Termination Date, as defined in
Section 9.1(d) of the Agreement, shall hereby be extended to July 25, 2014,
contingent upon the payment of the amount of $500,000 in cash (the “Extension
Fee”) to WestView Capital Partners II, L.P., as agent for the Company and the
Sellers (the “Agent”), within ten (10) business days of receipt of each party’s
signature to this letter agreement, and in no event later than June 13, 2014, at
the following account:
 

  Bank:  Sovereign Bank   ABA #:  011-075-150   Account Name:  WestView Capital
Partners II, L.P.   Account Number:  10021930267   Attn:   Jennifer Theofanidis
- 617-439-3281   Reference: VaultLogix

 
The payment of the Extension Fee shall be treated as a deposit on the Closing
Date Cash Payment, and the Closing Date Cash Payment payable at Closing shall
thereafter be reduced by the Extension Fee.  For the avoidance of doubt, upon
payment, the Extension Fee shall be non-refundable.  In the event that the
Extension Fee is not received by the Agent on or prior to the close of business
on June 13, 2014, (i) the amendments contemplated hereby shall be null and void,
as though never executed, and (ii) the Company shall be entitled to terminate
the Agreement and receive the Break-Up Fee as set forth in Section 9.4 of the
Agreement.  For purposes of a claim to the Break-Up Fee in the event that the
Extension Fee is not received by the Agent on or prior to the close of business
on June 13, 2014, the parties to this letter hereby agree that June 13, 2014
shall be the “Final Termination Date”, and further agree that the Company shall
be entitled to the Break-Up Fee regardless of any other purported expiration or
termination of the Agreement, provided that the other terms and conditions of
Section 9.4 of the Agreement are satisfied.
 
 
 

--------------------------------------------------------------------------------

 
 
Upon receipt of the Extension Fee by the Agent in cash, the parties hereto agree
that the obligation of the Buyer to pay the Break-Up Fee under Section 9.4 of
the Agreement shall be of no further force and effect, and Buyer shall have no
obligation to pay such Break-Up Fee.
 
Except as amended by this letter agreement, the Agreement shall otherwise remain
in full force and effect and the parties hereby jointly and individually, ratify
and reaffirm the terms, covenants, representations, warranties and conditions
thereof.
 
If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return this letter agreement, whereupon it will become a binding
agreement between the parties to the Agreement in accordance with its terms.
 

  Very truly yours,


INTERCLOUD SYSTEMS INC.
 
By: /s/ Mark E. Munro                                
Name:  Mark E. Munro
Title:    Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
 
Accepted and Agreed to this
30th day of May, 2014.
 
SELLERS:


LONDON BAY – VL ACQUISITION
COMPANY, LLC


By: /s/ Matthew T. Carroll                                 
Name:  Matthew T. Carroll
Title:    Authorized Person


TIER 1 SOLUTIONS, INC.


By: /s/ Timothy A. Hannibal                              
Name:  Timothy A. Hannibal
Title:    Authorized Person




COMPANY:


VAULTLOGIX, LLC


By: /s/ Timothy A. Hannibal                             
Name:  Timothy A. Hannibal
Title:    Secretary


DATA PROTECTION SERVICES, LLC


By: /s/ Timothy A. Hannibal                              
Name:  Timothy A. Hannibal
Title:    Secretary


U.S. DATA SECURITY ACQUISITION, LLC


By: /s/ Timothy A. Hannibal                              
Name:  Timothy A. Hannibal
Title:    Secretary
 
 


[Signature Page to Extension Letter]

--------------------------------------------------------------------------------









